

117 S816 IS: Diplomatic Support and Security Act of 2021
U.S. Senate
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 816IN THE SENATE OF THE UNITED STATESMarch 17 (legislative day, March 16), 2021Mr. Risch introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo amend the Diplomatic Security Act of 1986 to provide for improved serious security incident investigations, and for other purposes.1.Short titleThis Act may be cited as the Diplomatic Support and Security Act of 2021.2.Investigation of serious security incidentsSection 301 of the Diplomatic Security Act of 1986 (22 U.S.C. 4831) is amended—(1)in the section heading, by striking Accountability Review Boards and inserting Investigation of serious security incidents;(2)in subsection (a)—(A)by amending paragraph (1) to read as follows:(1)Convening the Serious Security Incident Investigation Permanent Coordinating Committee process(A)In generalIn any case of a serious security incident involving loss of life, serious injury, or significant destruction of property at, or related to, a United States Government (USG) diplomatic mission abroad, and in any case of a serious breach of security involving intelligence activities of a foreign government directed at a USG mission abroad, a Serious Security Incident Investigation (SSII) into the event shall be convened by the Department of State and a report produced for the Secretary providing a full account of what occurred, including—(i)whether security provisions pertinent to the incident were in place and functioning; (ii)whether any malfeasance or breach of duty took place that materially contributed to the outcome of the incident; and (iii)any recommendations of relevant security improvements or follow-up measures.(B)ExceptionA Serious Security Incident Investigation need not be convened where the Secretary determines that a case clearly involves only causes unrelated to security.;(B)in paragraph (2), by striking Board and inserting Serious Security Incident Investigation; and(C)by striking paragraph (3);(3)in subsection (b)—(A)in paragraph (1)—(i)by striking Except as and all that follows through Board and inserting The Secretary of State shall convene a Serious Security Incident Investigation and the subsequent Permanent Coordinating Committee process (SSII/PCC); and(ii)by striking for the convening of the Board; and(B)in paragraph (2), by striking Board each place it appears and inserting SSII/PCC; and(4)in subsection (c)—(A)by striking Board and inserting Serious Security Incident Investigation and begins the SSII/PCC process;(B)by adding and ranking member after chairman; and(C)by striking Speaker and all that follows through the period at the end of paragraph (3) and inserting chairman and ranking member of the Committee of Foreign Affairs of the House of Representatives..3.Serious Security Incident Investigation Permanent Coordinating CommitteeSection 302 of the Diplomatic Security Act of 1986 (22 U.S.C. 4832) is amended to read as follows:302.Serious Security Incident Investigation Permanent Coordinating Committee(a)Bureau of Diplomatic Security responsibility for investigationsThe Bureau of Diplomatic Security shall be responsible for carrying out investigations of serious security incidents, utilizing such investigative personnel and other resources as may be necessary. (b)Serious Security Incident Permanent Coordinating Committee(1)In generalThe Serious Security Incident Investigation Permanent Coordinating Committee (SSII/PCC) shall be convened to review each serious security incident. The SSII/PCC shall review the Report of Investigation prepared under section 303(b) and any other available reporting and evidence, including video recordings, and shall prepare the SSII/PCC Report under section 304(b).(2)CompositionThe SSII/PCC shall be primarily composed of Assistant Secretary-level personnel in the Department of State, and shall at a minimum include the following personnel:(A)A representative of the Under Secretary of State for Management, who shall serve as chair of the SSII/PCC.(B)The Assistant Secretary responsible for the region where the incident occurred.(C)The Assistant Secretary for Diplomatic Security.(D)The Assistant Secretary for the Bureau of Intelligence and Research.(E)An Assistant Secretary-level representative from any involved United States Government department or agency.(F)Other personnel as determined necessary or appropriate. (3)ReportThe SSII/PCC shall, upon completing review of the Report of Investigation, submit to the Secretary of State a report on the incident and outcomes, including any recommendations related to preventing or responding to similar incidents..4.Serious Security Incident Investigation processSection 303 of the Diplomatic Security Act of 1986 (22 U.S.C. 4833) is amended to read as follows:303.Serious Security Incident Investigation process(a)Investigation process(1)InitiationThe Serious Security Incident Investigation process begins when a United States mission reports a serious security incident at the mission, including detailed information about the incident, within three days after it occurred.(2)InvestigationThe Diplomatic Security Service shall assemble an investigative team to carry out the investigation of an incident reported under paragraph (1). The investigation shall cover the following matters:(A)An assessment of what occurred, who perpetrated or is suspected of having perpetrated the attack, and whether applicable security procedures were followed. (B)In the event the security incident was an attack on a United States diplomatic compound, motorcade, residence, or other facility, a determination whether adequate security countermeasures were in effect. (C)If the incident was an attack on an individual or group of officers, employees, or family members under chief of mission authority conducting approved operations or movements outside the United States mission, a determination whether proper security briefings and procedures were in place and whether adequate consideration of threat and weighing of risk of the operation or movement took place.(D)An assessment of whether any officials' or employees' failure to follow procedures or perform their duties contributed to the security incident.(b)Report of InvestigationThe investigative team shall prepare a Report of Investigation at the conclusion of the Serious Security Incident Investigation and submit the report to the Serious Security Incident Investigation Permanent Coordinating Committee (SSII/PCC). The report shall include the following elements:(1)A detailed description of the matters set forth in subparagraphs (A) through (D) of subsection (a)(2), including all related findings.(2)An accurate account of the casualties, injured, and damage resulting from the incident.(3)A review of security procedures and directives in place at the time of the incident.(c)ConfidentialityThe investigative team shall adopt such procedures with respect to confidentiality as determined necessary, including procedures relating to the conduct of closed proceedings or the submission and use of evidence in camera, to ensure in particular the protection of classified information relating to national defense, foreign policy, or intelligence matters. The Director of National Intelligence shall establish the level of protection required for intelligence information and for information relating to intelligence personnel included in the report under subsection (b). The SSII/PCC shall determine the level of classification of the final report prepared under section 304(b), but shall incorporate the same confidentiality measures in such report to the maximum extent practicable..5.Findings and recommendations by the Serious Security Incident Investigation Permanent Coordinating CommitteeSection 304 of the Diplomatic Security Act of 1986 (22 U.S.C. 4834) is amended to read as follows:304.Serious Security Incident Investigation Permanent Coordinating Committee findings and report(a)FindingsThe Serious Security Incident Investigation Permanent Coordinating Committee (SSII/PCC) shall review the Report of Investigation prepared under section 303(b), all other evidence, reporting, and relevant information relating to a serious security incident at a United States mission abroad, including an examination of the facts and circumstances surrounding any serious injuries, loss of life, or significant destruction of property resulting from the incident and shall make the following written findings:(1)Whether the incident abroad was security related and constituted a serious security incident.(2)If the incident involved a diplomatic compound, motorcade, residence, or other mission facility, whether the security systems, security countermeasures, and security procedures operated as intended, and whether such systems worked to materially mitigate the attack or were found to be inadequate to mitigate the threat and attack.(3)If the incident involved an individual or group of officers conducting an approved operation outside the mission, a determination whether a valid process was followed in evaluating the requested operation and weighing the risk of the operation. Such determination shall not seek to assign accountability for the incident unless the SSII/PCC determines that an official breached their duty.(4)An assessment of the impact of intelligence and information availability, and whether the mission was aware of the general operating threat environment or any more specific threat intelligence or information and took that into account in ongoing and specific operations.(5)Such other facts and circumstances that may be relevant to the appropriate security management of United States missions abroad.(b)SSII/PCC reportNot later than 30 days after receiving the Report of Investigation prepared under section 303(b), the SSII/PCC shall submit a report to the Secretary of State including the findings under subsection (a) and any related recommendations. Not later than 90 days after receiving the report, the Secretary of State shall submit the report to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.(c)Personnel recommendationsIf in the course of conducting an investigation under section 303, the investigative team finds reasonable cause to believe any individual described in section 303(a)(2)(D) has breached the duty of that individual or finds lesser failures on the part of an individual in the performance of his or her duties related to the incident, it shall be reported to the SSII/PCC. If the SSII/PCC find reasonable cause to support the determination, it shall be reported to the Director General of the Foreign Service for appropriate action..6.Relation to other proceedingsSection 305 of the Diplomatic Security Act of 1986 (22 U.S.C. 4835) is amended—(1)by inserting (a) No effect on existing remedies or defenses.— before Nothing in this title; and(2)by adding at the end the following new subsection:(b)Future inquiriesNothing in this title shall be construed to preclude the Secretary of State from convening a follow-up public board of inquiry to investigate any security incident if the incident was of such magnitude or significance that an internal process is deemed insufficient to understand and investigate the incident. All materials gathered during the procedures provided under this title shall be provided to any related board of inquiry convened by the Secretary..